Citation Nr: 0712477	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  03-35 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The appellant had recognized Philippine guerrilla service 
from May 1945 to November 1945, and with the New Philippine 
Scouts from June 1946 to February 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has granted the appellant's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 and 38 
C.F.R. § 20.099(c).

The matter was previously before the Board as a request to 
reopen a previously denied claim based upon submission of new 
and material evidence.  In a September 2006 decision, the 
Board reopened the veteran's claim and remanded it for 
further evidentiary development.  Since this development has 
been completed, the veteran's claim is properly before the 
Board at this time.


FINDING OF FACT

The preponderance of the competent evidence is against a 
conclusion than the veteran has peptic ulcer disease due to 
in-service symptomatology or pathology, or that a peptic 
ulcer was manifested within one year after separation from 
service.


CONCLUSION OF LAW

Peptic ulcer disease was not incurred in or aggravated by 
service, nor may a peptic ulcer be presumed to have been 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In a May 2002 letter, the RO informed the appellant of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  Moreover, 
it appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of 

record, which would need to be obtained for a fair 
disposition of this appeal.  The appellant was also provided 
additional notice regarding potential downstream issues, such 
as disability rating and effective date in November 2006.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).




The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and peptic 
ulcer disease becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

A service examination report dated in May 1946 shows the 
appellant had no complaints as to his abdominal viscera, and 
no defects were noted.  He was found fit for general duty.  
An August 1947 Affidavit for Philippine Army Personnel shows 
that, when the appellant was asked to provide a chronological 
record of wounds and illness incurred from December 18, 1941, 
to the date of return to military control, he replied, 
"None."  A February 1949 separation examination report 
shows the veteran's abdomen and viscera showed no significant 
abnormalities.  No defects or diagnoses were noted.

In sworn affidavits dated in November 1968, four of the 
appellant's fellow soldiers indicated that they knew the 
appellant to have been hospitalized from August to November 
1945 for a bleeding peptic ulcer.

A private hospitalization record dated from June to July 1968 
shows the appellant was admitted and diagnosed with a peptic 
ulcer.


Private hospitalization records dated from January to 
February 1972 show the veteran was admitted and diagnosed 
with peptic ulcer and gastric ulcer.

In an August 1972 private treatment record, F.F., M.D., 
indicated that the appellant's illness began in January 1951 
as pain over the epigastric region, most marked when hungry.  
The tentative diagnosis was chronic peptic ulcer disease.

A May 1975 private hospital record shows treatment for a 
pyloric ulcer with a partial obstruction.

A December 1975 private hospital record shows the veteran was 
admitted and diagnosed with acute gastritis and status post 
antrectomy.

A May 1978 private hospital record shows the veteran was 
admitted for epigastric pain and diagnosed with bilateral 
vagotomy and gastrojejunostomy.

In April 1993, the appellant testified at a hearing at the 
RO.  His representative contended that the appellant was only 
given a cursory examination upon separation in 1949.  He 
stated he first saw a doctor for his ulcer in 1951.  The next 
time was in 1961.  He continued to receive treatment for his 
ulcer.

In an August 1995 affidavit, P.R., M.D., indicated that the 
appellant was hospitalized in October and November 1950 for 
treatment of a peptic ulcer.

An August 1999 private hospital record shows the appellant 
was treated for peptic ulcer disease.

In a November 2001 written statement, P.E., M.D., stated that 
the veteran was a guerrilla during World War II and subject 
to a lot of stress.  After the war, he began to have a 
bleeding ulcer, which was now status post surgery.  It had 
gotten worse. Dr. E's private treatment records dated from 
October 2001 to September 2005 show treatment for peptic 
ulcer disease.


October 2003 private hospitalization records show the veteran 
was admitted and diagnosed with abdominal pain and 
constipation.

In a December 2003 written statement, Dr. E indicated that 
the veteran was a guerrilla during World War II.  He was 
starved, malnourished, and exposed to bad weather.  
Consequently, he developed a bleeding gastric ulcer.  Before 
the end of the war, he experienced epigastric pain and 
vomiting.  Dr. E opined that this was service-connected.

In a January 2004 written statement, L.O., M.D., indicated 
that the appellant was his patient, and he had a diagnosis of 
peptic ulcer.

In an April 2004 written statement, A.K., M.D., indicated the 
veteran was his patient.  He had severe peptic ulcer disease, 
which flared up periodically.

In a July 2004 written statement, Dr. E indicated that the 
veteran's peptic ulcer was probably service-connected as a 
result of his guerrilla experience.

In a November 2004 written statement, E.R., M.D., indicated 
the veteran was examined by two physicians due to chronic 
epigastric pain, on and off, which resulted in loss of 
appetite.  The diagnosis was chronic peptic ulcer disease.

In November 2006, the veteran underwent VA examination.  His 
claims file and medical records were reviewed prior to the 
examination.  The veteran indicated he was first aware of 
having peptic ulcer disease in 1945, after being evaluated in 
service.  He was given milk of magnesia for the pain.  He 
said his abdominal pain returned in 1948, while in service.  
In 1950, the pain returned again, and he sought treatment 
from his primary care physician.  The peptic ulcer disease 
was treated again in 1951, 1958, 1968, and 1972.  He stated 
that he underwent surgery for this disorder in 1975.  He 
reported additional episodes of abdominal pain in 1986, 1992, 
and 1999.




The examiner made specific reference to the December 2003 and 
July 2004 written statements from Dr. E.  Currently, the 
veteran reported continued abdominal pain despite the use of 
daily medication.  On examination, bowel sounds were 
normoactive.  There was tenderness on palpation of the mid 
epigastrum.  There was no rigidity, hepatosplenomegaly, 
guarding, or rebound tenderness.  The diagnosis was peptic 
ulcer disease, which was characterized by the examiner as 
"less likely as not" caused by or a result of his period of 
active military service.

The examiner noted that the only evidence linking the 
veteran's peptic ulcer disease to service is the sworn 
affidavits of four fellow soldiers, dated in November 1968.  
The service medical records (SMRs) were noted to be negative 
for any mention of peptic ulcer disease.  There was no 
abnormal abdominal examination at any time during service, 
and this was noted to be in conflict with the sworn 
affidavits of the veteran's fellow soldiers.

Based on the available information, the examiner determined 
that there was no objective evidence that the veteran had 
peptic ulcer disease prior to February 1949.  Dr. E's 
statements that the veteran was starved, malnourished, and 
exposed to bad weather, which caused him to develop a 
bleeding ulcer, were noted to be unsubstantiated, and there 
is no evidence in the SMRs to show that the veteran suffered 
from any of these symptoms.  The first documentation of the 
veteran's peptic ulcer disease is dated in June 1968, many 
years after service.

Given the documents and opinions contained in the record, the 
Board finds that there is a lack of evidence to warrant 
granting service connection for peptic ulcer disease.  The 
veteran has a current diagnosis of the disorder.  Therefore, 
at issue is whether there is evidence of the claimed disorder 
in service, and whether the veteran's current diagnosis is 
related to service.

As indicated above, all service medical records are negative 
regarding any treatment for an abdominal disorder.  While the 
November 1968 affidavits of the veteran's fellow soldiers 
indicate that they knew him to have peptic ulcer disease in 
service, none of them has been shown to have the requisite 
medical knowledge to provide such a diagnosis.  A layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as diagnosis or etiology of a 
disease.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The same is true of the appellant, who has offered 
his opinion that his peptic ulcer disease began in service.

There are two medical opinions of record regarding whether 
the appellant's peptic ulcer disease is related to service.  
The first is that of Dr. E.  While Dr. E related the 
appellant's current diagnosis to service, there is no 
indication that he reviewed the SMRs or obtained information 
regarding the appellant's medical history in service from any 
source other than the appellant.  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Since Dr. E's opinions appear 
to be solely based on history given by the appellant, and do 
not explain why service connection is warranted even though 
his service medical records are negative for any signs or 
symptoms, the Board finds that his opinion does not 
constitute competent evidence upon which a grant of service 
connection may be based.

More probative is the opinion of the November 2006 VA 
examiner, who thoroughly reviewed the medical evidence, 
including the service medical records, and determined that 
there was a lack of evidence to show that the appellant's 
peptic ulcer disease began in service.  Given the extensive 
review of the appellant's claim file and the rationale 
provided for the opinion, the Board finds that this 
examination report is more probative and reliable.  
Therefore, the Board finds that service connection is not 
warranted, either on a direct or presumptive basis, since 
evidence showing a diagnosis of peptic ulcer disease begins 
in 1968, more than twenty years after the veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

As the evidence preponderates against the claim for service 
connection for peptic ulcer disease, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.




ORDER

Service connection for peptic ulcer disease is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


